 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 CHRISTOPHER D. VIEIRA (CABN 273781)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7301
 7        FAX: (415) 436-7027
          christopher.vieira@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       )    No. CR 17-00389 RS
14                                                   )
             Plaintiff,                              )    STIPULATION AND [PROPOSED] ORDER
15                                                   )    SETTING HEARING DATE AND EXCLUDING
        v.                                           )    TIME FROM THE SPEEDY TRIAL ACT
16                                                   )    CALCULATION
     JENNIFER RENEE MCPIKE,                          )
17   DRAY TERRY MOSBY, and                           )
     EFRAIN GERARDO SANTAMARIA,                      )
18                                                   )
             Defendants.                             )
19                                                   )
                                                     )
20
             Defendant DRAY TERRY MOSBY, represented by Robert Waggener, and the Government,
21
     represented by Christopher Vieira, Special Assistant United States Attorney, appeared before the Court
22
     on October 23, 2018 for a status conference. Counsel for defendant represented that additional time was
23
     needed for attorney preparation and investigation.
24
             The Court set a further status conference for November 13, 2018, at 1:30 p.m. Defendant
25
     requested that time be excluded under the Speedy Trial Act between October 23, 2018 and November
26
     13, 2018 to continue to conduct necessary investigation. The Government did not object to the request to
27
     exclude time.
28

     STIPULATION AND [PROPOSED] ORDER
     CR 17-00389 RS
 1          Therefore, the parties agree, and the Court finds and holds, as follows:

 2          1.     This matter is set before this Court for a status conference on November 13, 2018.

 3          2.     The time between October 23, 2018 and November 13, 2018 is excluded under the

 4 Speedy Trial Act. Failure to grant the requested continuance would deny defense counsel the reasonable

 5 time necessary for effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.

 6 § 3161(h)(7)(B)(iv). The ends of justice served by granting the requested continuance outweigh the best

 7 interests of the public and the defendant in a speedy trial and in the prompt disposition of criminal cases.

 8 See id. § 3161(h)(7)(A).

 9

10 Dated: 10/26/2018                                              /s/ Robert Waggener
                                                                 ROBERT WAGGENER
11                                                               Counsel for Dray Terry Mosby
12

13 Dated: 10/26/2018                                              /s/ Christopher Vieira
                                                                 CHRISTOPHER VIEIRA
14                                                               Special Assistant United States Attorney
15

16 IT IS SO ORDERED.
          10/26/18
17 Dated:________________________                                ______________________________
                                                                 RICHARD SEEBORG
18                                                               United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 17-00389 RS
